Citation Nr: 1744854	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of shrapnel wound, spine.

2.  Entitlement to service connection for residuals of shrapnel wound, back of head.

3.  Entitlement to service connection for residuals of shrapnel wound, left elbow.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to December 1945.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran had a hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for service connection for residuals of shrapnel wound, spine and service connection for residuals of shrapnel wound, back of head are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for claim for service connection for residuals of shrapnel wound, left elbow.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for service connection for residuals of shrapnel wound, left elbow have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his August 2017 Board hearing, the Veteran withdrew his claim for service connection for residuals of shrapnel wound, left elbow.  See August 2017 Hearing Transcript.  The appeal is dismissed.


ORDER

Service connection for residuals of shrapnel wound, left elbow is dismissed.


REMAND

The Veteran contends that he has shrapnel wounds of the spine and back of his head as a result of his active duty service.  The Veteran testified that when he was in the Philippines a plane dropped a bomb close to where he was and the first shell hit him and shrapnel went into his back.  See August 2017 Hearing Transcript.  He further testified that x-rays showed a piece of metal in his back.  Id.  He testified that he had back surgery at University Memorial Hospital where they took the metal fragment out.  The Veteran further testified that after initially landing in the Philippines, but while he was station on the island of Ladi he was hit with shrapnel that punctured his helmet and was stuck into the back of his head.  Id.  

In light of this evidence, the Board finds that remand is necessary to obtain the Veteran's treatment records, to include University Memorial Hospital records and to afford the Veteran a VA examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and attempt to obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his back and head shrapnel wounds.  The board is particularly interested in obtaining any University Memorial Hospital Records.  After the Veteran has signed the appropriate releases, those records not already associated with the record should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current disability related to residuals of shrapnel wounds to his spine and the back of his head.  The examiner should review the claims file, and should note that review in the report.

For each identified disability, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such disability is related to shrapnel wounds sustained in service, or otherwise related to service.

A complete rationale for all opinions should be provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, STRs, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinion.  If the examiner rejects the Veteran's self-reports, the examiner must provide a reason for doing so.  

3.  Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and provided an opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


